DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive.
Applicant argues that Callister does not teach “at least one temperature controller (30) adapted for cooling and/or heating the temperature of the infusion fluid so that the infusion fluid is delivered with a pre-set temperature at a temperature between -1oC and 42oC, at least one flow controller (40) adapted to control the flow downstream of the at least one temperature controller in an average amount of between 100ml and 8000ml with an average flow rate of 40 ml/h to 8000 ml/h.”  However, this is not persuasive.  Callister teaches as set forth below at least one temperature controller (66) adapted for cooling and/or heating the temperature of the infusion fluid so that the infusion fluid is delivered with a pre-set temperature at a temperature between -1oC and 42oC ([0085-0145]), at least one flow controller (28/68,98) adapted to control the flow downstream of the at least one temperature controller in an average amount of between 100ml and 
Applicant argues that “The striking difference is that Callister does not infuse a fluid into the patient’s body.”  Applicant argues that the definition of infusion is the introduction of a saline or other solution into a vein and that Callister stating “that a heat exchange catheter 52 has conduits that enable circulation of a heat exchange medium between a heat exchange portion of the catheter and heating/cooling apparatus for adding or removing thermal energy from the heat exchange medium” and that such an action cannot be considered infusion as no fluid is actually provided to the body.  This is not found to be persuasive.  Firstly, Callister teaches that the heat transfer fluid is saline, blood substitute, or other biocompatible fluid ([0062]) which is an infusion fluid.  This fluid is used provide temperature exchange of fluid within a selected body region (see for example [0062]).  Secondly, the claimed invention does not include or positively recite any particular language to an infusion delivery structure.  
Applicant argues that the “structural difference demanded by the examiner can be determined by referring to Fig. 4 of Callister” which “reveals a variance between 30.5 oC.”  However, this is not persuasive as it is unclear what structural difference this temperature variance provides.  
Applicant argues that with “respect to claim 3, the peristaltic pump of Callister [0100] may never be adapted to pump 8000 ml/h as recited” and “actually the amounts of fluid flow in Callister comprise small volumes.”  However, absent this conclusory statement, there is no reasoning provided why the peristaltic pump of Callister which is disclosed by applicant as meeting the requirements is not adapted to provide the flow rates claimed.  Additionally, it is noted that claim 3 does not require a flow of 8000 ml/h.
Applicant argues that “it cannot be followed how the referrals 68 and/or 98 (in Fig. 2 of Callister) could anticipate a socket-connection.”  This is not found to be persuasive.  Socket is defined as “an opening or hollow that forms a holder for something.  Pump heat 98 (shown in Fig. 2 as a hollow) engages with the pump driver 68.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 15, 18, 19, 23, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2006/0122673 A1 to Callister et al. (Callister).
Regarding claim 1, Callister teaches a device for temperature adjustment infusion system (title), comprising at least one connection (for example [0062] which states that “A reservoir or fluid bag 30 may be connected to the control unit 22 to provide a source of heat transfer fluid such as, saline, blood substitute solution, or other biocompatible fluid.” and 94a, Fig. 2) to at least one reservoir (30/56) suitable to provide infusion fluid, at least one temperature controller (66) adapted for cooling and/or heating the temperature of the infusion fluid so that the infusion fluid is delivered with a pre-set temperature at a temperature between -1oC and 42oC ([0085-0145]), at least one flow controller (28/68,98) adapted to control the flow downstream of the at least one temperature controller in an average amount of between 100ml and 8000ml with an average flow rate of 40 ml/h to 8000 ml/h ([0100] discloses that the pump may be a peristaltic pump which is disclosed by applicant as meeting the requirements.  Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.), at least a first outgoing duct (Fig. 1/2) adapted to deliver infusion fluid downstream of the reservoir, and wherein the device is adapted to deliver infusion fluid with a continuous, intermittent and/or sequential base flow rate of 40 to 125 ml/hr and/or a volume of 960 ml to 3000 ml per day and/or a continuous, intermittent and/or sequential bolus flow rate of more than 125 
Regarding claim 10, Callister teaches the device of claim 1 as well as wherein the at least one temperature controller and/or the at least one flow controller and/or an at least one assembly controller or any two of these elements are modular components that are adapted to be electrically and/or electronically and/or fluidly connected to each other with sockets (Fig. 2 with respect to 68 and 98).
Regarding claim 15, Callister teaches the device of claim 1 as well as wherein the flow controller is adapted to deliver the infusion fluid continuously and/or intermittently and/or sequentially, on the basis of pulses and intermediate pauses with volumes during the pulses of between 1ml and 50 ml (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The prior art structure, here a pump, is capable of performing the intended use and as such meets the claim.  Additionally, [0100] discloses that the pump may be a peristaltic pump which is disclosed by applicant as capable of providing the desired flow rates and paragraph [0086] states that “the processor 70 may regulate the flow of heat exchange fluid to the heat exchanger in the blood stream by, for example, slowing the pump or stopping the pump altogether for a 
Regarding claim 18, Callister teaches the device according to claim 2 as well as wherein the at least a first outgoing duct is adapted to deliver infusion fluid to a central venous catheter (heat exchange catheter as disclosed in Callister).
Regarding claim 19, Callister teaches the device of claim 1 as well as a central venous catheter and/or a peripheral venous catheter (heat exchange catheter as disclosed in Callister).
Regarding claim 23, Callister teaches the device of claim 1 as well as Callister teaching a display ([0105-0111]) for the information of a user and/or manipulation of the a least one assembly controller by a user.
Regarding claim 25, Callister teaches the device of claim 1 as well as Callister teaching wherein the flow controller is additionally or alternatively adapted to receive one or more infusion fluid(s) directly from reservoirs and to deliver it to one or more output ducts (Figs. 1/2).
Regarding claim 27, Callister teaches the device of claim 1 as well as Callister teaching wherein the flow controller is adapted to deliver the infusion fluid in a minimum time period of 1 min and/or a maximum amount of 90 min (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The prior art structure, here a pump, is capable of performing the intended use and as such meets the claim.  Additionally, [0100] .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-6, 8, 9, 11, 12, 20, 21, 24 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callister et al. in view of US 2014/0343639 A1 to Hopper et al. (Hopper).
Regarding claim 2, Callister teaches the device of claim 1 as well as being adapted to feed the outgoing ducts as claimed ([0086] and additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The prior art structure, here a pump, is capable of performing the intended use and as such meets the claim.  Additionally, [0100] discloses that the pump may be a peristaltic pump which is disclosed by applicant as capable of providing the desired flow rates), but is silent with respect to more than one outgoing duct.  Hopper teaches an analogous device to that of Callister including a plurality of outgoing ports (24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included at least a second outgoing port to allow for connection of more than one device as taught by Hopper (see for example [0049]).
Regarding claim 4, Callister teaches the device of claim 1, but not more than one outgoing duct.  Hopper teaches an analogous device to that of Callister including a plurality of outgoing ports (24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included at least a second outgoing port to allow for connection of more than one device as taught by Hopper (see for example [0049]).

Regarding claim 5, Callister teaches the device of claim 1, but not more than one outgoing duct.  Hopper teaches an analogous device to that of Callister including a plurality of outgoing ports (24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included at least a second outgoing port to allow for connection of more than one device as taught by Hopper (see for example [0049]).
 With respect to the device is adapted to deliver infusion fluid with a continuous, intermittent and/or sequential base flow rate of 40 to 125 ml/hr and/or a volume of 960 ml to 3000 ml per day to the first outgoing duct and a continuous, intermittent and/or sequential bolus flow rate of more than 2000 ml/hr to the second outgoing duct (A recitation of the intended use of the claimed invention must result in a structural 
Regarding claim 6, Callister in view of Hopper teaches the device of claim 2 as well as Callister teaching wherein the device is adapted to deliver the bolus flow rate amounts of at least 2000 ml/h to 4000 ml/h (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The prior art structure, here a pump, is capable of performing the intended use and as such meets the claim.  Additionally, [0100] discloses that the pump may be a peristaltic pump which is disclosed by applicant as capable of providing the desired flow rates.  It is noted that the claim does not require simultaneous or exclusive delivering of the fluid to the first and second outgoing ducts).
Regarding claim 8, Callister teaches the device of claim 2 as well as Callister teaches wherein the device is adapted so that at least the first outgoing duct is fed with infusion fluid with the base flow rate and the second outgoing duct is fed with infusion fluid with the bolus flow rate (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The 
Regarding claim 9, Callister in view of Hopper teaches the device of claim 2 as well as Callister teaching at least one temperature sensor ([0063, 0084]) suitable to deliver at least one temperature signal and at least one assembly controller (20/50) adapted to receive and compute the temperature signal from the temperature sensor and/or to activate the flow controller accordingly ([0088-0145]).
Regarding claim 11, Callister in view of Hopper teaches the device of claim 9 as well as Callister teaching wherein the flow controller comprises at least one pump (28/68, 98) and wherein the assembly controller is adapted to stop the pump for a preset or given time and preferably to restart the pump after having received and computed the temperature signal from the temperature sensor after a preset or given time and a preset or given threshold temperature is reached or exceeded ([0085-0145]).
Regarding claim 12, Callister teaches the device of claim 1, but not wherein the temperature controller comprises at least one cooling section adapted to cool infusion fluid and at least one heating section adapted to heat infusion fluid, the cooling section and the heating section being arranged in parallel and/or in series.  Hopper teaches an analogous device to that of Callister including a temperature controller (102) comprising at least one heating element (86) and at least one cooling section (88) that are in parallel and/or in series ([0064]).  It would have been obvious to one having ordinary 
Regarding claim 20, Callister in view of Hopper teaches the device of claim 9 as well as Callister teaching the temperature sensor suitable for measuring the temperature of blood, brain and/or esophagus of a patient and to deliver the temperature signal ([0063, 0084]).
Regarding claims 21, Callister in view of Hopper teaches the device of claim 11, but not specifically wherein the preset temperature is at least 36.9oC.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a temperature as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, here patient temperature modification, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 24, Callister teaches the device of claim 9 as well as Callister teaching wherein an assembly controller (20/50) comprises a storage ([0028, 0038, 0177]) for storing temperatures detected and/or the pump activities and/or infusion amounts delivered and a display for displaying this information ([0105-0111]).  
Regarding claim 37, Callister in view of Hopper teaches the device according to claim 2 as well as Callister teaching wherein the at least a first outgoing duct and/or the second outgoing duct is/are adapted to deliver infusion fluid to a peripheral venous catheter (heat exchange catheter as disclosed in Callister).
Claim(s) 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callister in view of US 2013/0006154 A1 to Lowe (Lowe).
Regarding claim 7, Callister teaches the device of claim 1, but not a neutral section of the temperature controller.  Lowe teaches an analogous device including a bypass line (31) that allows the temperature modulated fluid to bypass the cooling source before circulating into the heat transfer device ([0053]) and to all a portion or all of the temperature modulated fluid to bypass the wrap ([0062]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a bypass line as taught by Lowe so as to allow for adjusting the flow of fluid through the heat transfer device and recirculating flow in the heat transfer device to modulate the temperature of the heat transfer device ([0062]).  While neither Callister nor Lowe specifically discuss branches of the connection, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a branch as claimed to allow for the fluid to flow through the bypass line of Lowe.
Regarding claim 13, Callister teaches the device of claim 1, but not a neutral section of the temperature controller.  Lowe teaches an analogous device including a bypass line (31) that allows the temperature modulated fluid to bypass the cooling source before circulating into the heat transfer device ([0053]) and to all a portion or all of the temperature modulated fluid to bypass the wrap ([0062]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a bypass line as taught by Lowe so as to allow for 
Regarding claim 14, Callister in view of Lowe teaches the device of claim 13, as well as wherein the neutral section is adapted to allow a second infusion fluid to pass the temperature controller (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish between the claimed invention and the prior art.  The prior art structure is capable of performing the intended use and as such meets the claim.).
Claim(s) 22 and 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callister in view of Hall.
Regarding claim 22, Callister teaches the device of claim 1 as well as stopping and starting the pump based on a protocol as described in paragraphs [0085-0145]), but not a preset threshold temperature is at least around 32oC to stop delivery of infusion fluid and at most around 34oC to (re-)start delivery of infusion fluid at least for the given or pre-set time or he method being adapted to keep this temperature for around 12 to 24 hours and to further then increase the temperature by around 0.25oC/h to 0.5oC/h until a preset temperature, such as normal physiological body temperature, is reached. Hall teaches regulating flow rate and temperature based on feedback for therapeutic benefit to the patient (see for example [0122]), that the temperature regulation can be configured to cool or warm to a variety of ranges ([0139]), that faster cooling/warming rates can be achieved by infusing cooler/warmer solutions and/or high infusion rates ([0139]) and that warmed fluid is used to increase the target temperature at a prescribed 
Regarding claim 28, Callister teaches a method for a temperature adjustment infusion system including the device according to claim 1, comprising the steps of obtaining and infusion fluid (heat exchange fluid as disclosed by Callister) by at least one connection (for example [0062] which states that “A reservoir or fluid bag 30 may be connected to the control unit 22 to provide a source of heat transfer fluid such as, saline, blood substitute solution, or other biocompatible fluid.” and 94a, Fig. 2) from a reservoir (30/56) suitable to provide infusion fluid, cooling and/or heating the temperature of the infusion fluid sufficiently so that the infusion fluid is delivered with a pre-set temperature ([0085-0086]), controlling the flow downstream of the temperature controller ([0086]), delivering the infusion fluid downstream of the reservoir by at least one outgoing duct (Fig. 1/2) and wherein the device is adapted to deliver infusion fluid with a continuous, intermittent and/or sequential base flow rate of 40 to 125 ml/hr and/or a volume of 960 ml to 3000 ml per day and/or a continuous, intermittent and/or sequential bolus flow rate of more than 125 ml/hr (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention oC and 42oC and the average amount of infusion fluid pumped being between 100 ml and 8000 ml with an average flow rate of preferably 40 ml/h to 8000 ml/h.  Hall teaches an analogous device and method to that of Callister as well as providing infusion fluid at a temperature between -1oC and 42oC (see for example [0161]) and pumping the infusion fluid in an average amount of between 100 ml and 8000 ml with an average flow rate of 40 ml/h to 8000 ml/h (see for example [0037, 0043, 0111, 0130, 0146, 0149]).  Hall teaches regulating flow rate and temperature based on feedback for therapeutic benefit to the patient (see for example [0122]), that the temperature regulation can be configured to cool or warm to a variety of ranges ([0139]) and that faster cooling/warming rates can be achieved by infusing cooler/warmer solutions and/or high infusion rates ([0139]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected temperature and flow rates as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 29, Callister in view of Hall teaches the method of claim 28 as well as Hall teaching wherein the infusion fluid is initially delivered in a minimum amount of 0.8 I and/or a maximum amount of 3.0 l and/or subsequently between 100 ml 
Regarding claim 30, Callister in view of Hall teaches the method of claim 28, as well as Hall teaching wherein the infusion fluid is delivered with a minimum flow rate of 2000 ml/h and/or a maximum flow rate of 7000 ml/h ([0037, 0043]). Hall teaches regulating flow rate and temperature based on feedback for therapeutic benefit to the patient (see for example [0122]), that the temperature regulation can be configured to cool or warm to a variety of ranges ([0139]) and that faster cooling/warming rates can be achieved by infusing cooler/warmer solutions and/or high infusion rates ([0139]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected flow rates as claimed, since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 32, Callister in view of Hall teaches the method of claim 28 as well as Callister teaching delivering the infusion fluid to a central venous catheter and/or fluid to a peripheral venous catheter (heat exchange catheter as disclosed by Callister).
Regarding claim 33, Callister in view of Hall teaches the method of claim 28 as well as delivering the infusion fluid with a continuous, intermittent and/or sequential flow rate (see for example [0169] in Callister). However, Callister and Hall are silent with respect to a flow rate of 40 to 125 ml/h and/or a volume of 960 ml to 3000 ml per day and a flow rate of more than 100 ml/h to the central venous catheter and/or the peripheral venous catheter. Hall teaches regulating flow rate and temperature based on feedback for therapeutic benefit to the patient (see for example [0122]), that the temperature regulation can be configured to cool or warm to a variety of ranges 
Regarding claim 34, Callister in view of Hall teaches the method of claim 28, but not specifically wherein the infusion fluid delivered by a base rate of 40 ml/h to 125 ml/he is warmed up to around 37.2°C until the threshold is detected, and then is cooled down when the threshold has been detected and optionally another infusion fluid and/or the same fluid is additionally cooled and delivered with a bolus rate of more than 125 ml/h. Hall teaches regulating flow rate and temperature based on feedback for therapeutic benefit to the patient (see for example [0122]), that the temperature regulation can be configured to cool or warm to a variety of ranges ([0139]), that faster cooling/warming rates can be achieved by infusing cooler/warmer solutions and/or high infusion rates ([0139]) and that warmed fluid is used to increase the target temperature at a prescribed rate to warm the patient (Fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected temperature and flow rates as claimed, since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
oC to stop delivery of infusion fluid and at most around 34oC to (re-)start delivery of infusion fluid at least for the given or pre-set time. It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a temperature as claimed, since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art.
Callister and Hall are additionally silent with respect to the method being adapted to keep this temperature for around 12 to 24 hours and to further then increase the temperature by around 0.25oC/h to 0.5oC/h until a preset temperature, such as normal physiological body temperature, is reached. Hall taches that different treatment time periods are utilized for different patients based on their need ([0152]) and that warmed fluid is used to increase the target temperature at a prescribed rate to warm the patient (Fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a time period and warming rate as claimed, since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 36, Callister in view of Hall teaches a method of treating a mammal using the method according to claim 28 (see entire documents of Callister and Hall).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callister and Hopper as applied to claim 9 and further in view of US 2014/0031631 A1 to Hall et al. (Hall).
Regarding claim 26, Callister in view of Hopper teaches the device of claim 9, but not wherein an assembly controller (20/50) is configured to receive input signals from at least one external computer system and/or to communicate with such system, such as an electronic patient file system.  Hall teaches an analogous device to that of Callister as well as a remote console that wirelessly communicates with the main unit to allow the user to operate the system from any position around the patient or even do so remotely and that this provides the use with greater flexibility and ease of use in both setting up and operating the system, including faster response time in making adjustments ([0091]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the wireless communication of Hall in the device of Callister to allow the user to operate the system from any position around the patient or even do so remotely and that this provides the use with greater flexibility and ease of use in both setting up and operating the system, including faster response time in making adjustments as taught by Hall.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794